Citation Nr: 0120635	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the back region, with Muscle Group XX 
involvement, currently evaluated as 20 percent disabling.

2.  Whether a December 16, 1968 rating decision that granted 
service connection for residuals of a shell fragment wound to 
the thoracic spine contained clear and unmistakable error in 
assigning a 10 percent evaluation based on a scar. 

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran had active service from February 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran's claim for an increased rating for residuals of 
a shell fragment wound of the thoracic spine region with 
Muscle Group XX involvement was denied twice by the Board, in 
July 1992 and in January 1996.  Each denial was appealed by 
the veteran to the United States Court of Appeals for 
Veterans Claims (Court), which granted two joint motions to 
vacate and remand each Board decision.  The Board remanded 
the claim each time for additional development, pursuant to 
the Court's order.  The development required by both joint 
motions and Court orders has since been completed, and the 
veteran's claim for an increased rating for his residuals of 
a shell fragment wound of the thoracic spine region with 
Muscle Group XX involvement is again before the Board, along 
with the two other issues listed on the title page of this 
decision.

The veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities is 
addressed in the remand following the order below.


FINDINGS OF FACT

1.  The veteran sustained a shell fragment wound of the 
thoracic spine area in November 1966 during service in 
Vietnam when a Claymore mine exploded, resulting in a 
penetrating fragment wound of the back with perforation of 
the spinous process of the thoracic vertebra; the wound was 
debrided shortly thereafter; subsequent in-service clinical 
findings included a muscle defect and bulging; and the 
veteran's service-connected back disability is currently 
manifested by pain, muscle spasms and muscle atrophy.  The 
veteran did not sustain severe muscle injury with such 
findings as a through and through or deep penetrating wound 
due to a high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of a high velocity 
missile, or with a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, or intermuscular binding.

2.  The veteran's shell fragment wound is not manifested by a 
tender or painful scar, or adherence of the scar to the 
underlying muscle.

3.  The December 16, 1968 rating decision rated the veteran's 
residuals of a shell fragment wound of the back on the basis 
of a scar with limitation of function; while the RO erred in 
failing to rate the disability on the basis of muscle damage, 
such a rating would not have manifestly changed the outcome 
of the decision because the evidence did not show more than 
moderate muscle damage to the affected Muscle Group in the 
thoracic spine region and, as the separation examination and 
post-service VA examinations did not show a tender or painful 
scar by objective demonstration, ulceration of the scar, or 
limitation of back motion or other functional limitation due 
to the scar, it was not undebatable that the scar and muscle 
damage warranted separate ratings, as the regulations 
pertaining to muscle injuries included such scars.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the thoracic spine 
region with Muscle Group XX involvement, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.321(b), 4.1-4.56, 4.73, Diagnostic Code 5320 
(2000).

2.  The December 16, 1968 RO rating decision did not contain 
clear and unmistakable error by rating the veteran's 
residuals of a shell fragment wound of the back on the basis 
of a scar with limitation of function only and by failing to 
rate the underlying muscle damage as a result of the shell 
fragment wound.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R§ 
3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served in combat in Vietnam.  In November 1966, 
he was sitting in a mess hall near Phuc Vinh, Vietnam, when a 
Claymore mine exploded, resulting in a penetrating fragment 
wound of the back with perforation of the spinous process of 
the thoracic vertebra.  There was no artery or nerve 
involvement noted.  The wound was debrided, and a delayed 
primary closure was performed just under one week later.  The 
veteran was transferred to light duty in December 1966.  A 
January 1967 entry into service medical records noted that 
the veteran continued to have complaints of pain in the back 
region, and an examination showed that there was a muscle 
defect and bulging.  There was no tenderness, and the scar 
was described as well healed.  A March 1968 separation 
examination report noted the presence of a scar, but his 
spine was characterized as otherwise normal on the clinical 
evaluation portion of that report.  The veteran's DD 214 
shows that he received the Combat Infantryman Badge and a 
Purple Heart as a result of his combat service and wounds 
received in action in Vietnam.

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

I.  Increased Rating

Initially, the Board finds that the RO has more than 
adequately complied with the Act with respect to his claim 
for an increased evaluation.  The veteran has been provided 
with numerous VA examinations during the course of this 
claim, and the RO has obtained extensive treatment records.  
The veteran has had several hearings, with the last afforded 
in March 2001. 

The veteran first began this claim for an increased 
evaluation in September 1990.  As noted above, the RO has 
developed this claim completely.  It is now more than a 
decade into the claim, and further development does not 
appear to be warranted.  Additional delay in this part of the 
claim would not serve either the veteran's or the 
government's interests.

As a result of his initial claim for service connection for 
his shell fragment wound, the RO afforded the veteran a VA 
examination in October 1968.  The examiner noted the 
veteran's history, including the delayed primary closure, and 
noted that the veteran was employed as a laborer.  The 
veteran denied medical treatment for the wound.  The examiner 
noted an irregular oblique scar, which was described as well 
healed, but with slight depression without adherence.  Range 
of motion of the back was characterized as completely normal, 
without complaint.  The veteran could walk on his heels and 
toes, and he could squat without difficulty.  Both Lasegue 
and straight leg raising tests were negative, and there was 
no impairment of either the upper or lower extremities.  The 
orthopedic examiner stated that there was no functional 
impairment of the back at that time.  The neurological 
examiner found no neurological deficits at the time of that 
portion of the examination.

In a January 1991 statement, the veteran's private physician, 
C. G., M.D. (Dr. G), related that he had treated the veteran 
numerous times for his back pain, most recently in November 
1990.  During these visits, the veteran had complaints of 
pain from his back into his right leg and hip, and that since 
June 1990, he had been unable to work due to restrictions 
mandated by his back.  

As a result of this claim, the veteran was provided numerous 
VA examinations, with the first conducted in February 1991.  
At that time, the veteran's scar from the shell fragment 
wound was tender.  The veteran also reported numbness in his 
right leg from his buttock to his foot, which was relieved by 
moving around.  Objectively, the veteran stood erect, with 
his pelvis level, and he could squat down.  There was no 
atrophy to the thighs or calves, and there was sensation to 
light touch.  (These results were substantially similar to 
the results of an August 1990 VA examination, with the 
exception of a lack of tenderness at that earlier 
examination.)

August 1991 correspondence from A. A., M.D. (Dr. A), to the 
veteran's employer, Ford Motor Company, was made in response 
to the veteran's asserted work-place injury to his back.  Dr. 
A noted that the veteran's scar was non-tender.  However, 
there was moderate pain with movement of the back.  There 
were no pathological muscle changes.

As noted in the Introduction to this decision, the Board's 
July 1992 decision denying an evaluation in excess of 10 
percent for the veteran's service-connected residuals of a 
shell fragment wound of the thoracic spine region was vacated 
by the Court.

A September 1992 VA CAT scan report that noted that the 
veteran had hypertrophied erect spinal muscles on the right, 
along with an irregularity of the posterior abdominal wall, 
consistent with prior trauma or surgery.  VA treatment 
records dated in October 1992 reflect that the veteran's scar 
was bleeding, and a fistula appeared to have opened adjacent 
to the spine.  An antibiotic ointment was given.  A follow-up 
report dated later that month showed no drainage from the 
scar, which was also described as non-tender.  No infection 
was found.  

A December 1992 physical therapy note showed that the veteran 
had a large, hard-muscled mass just distal to the thoracic-
lumbar junction.  Posture showed a mild "C" curve.  A 
January 1993 VA MRI report noted that the veteran had an 
irregularity in density at the T12 and L1 vertebrae, which 
was relatively superficial affected the skin, the 
subcutaneous tissue and underlying skeletal muscle, but not 
the left psoas muscle or the kidney.  The posterior 
structures of the spinal column appeared intact.

In July 1993, the veteran was provided another VA 
examination.  His scar was again described as well healed, 
and musculature was hypertrophied in the area.  The scar was 
not adherent to the underlying tissue.  Gait was normal, and 
he could cross his legs without difficulty.  As to this 
latter point, the examiner stated that veterans with back 
pain tended to lean back when crossing their legs, but this 
veteran did not have to perform that maneuver to do so.  The 
examiner stated that the veteran's history was not reliable, 
as he gave conflicting answers to routine questions, such as 
whether he was receiving ongoing treatment for his back pain.  
The veteran also gave conflicting answers as to why he left 
his last employer.  Initially, the veteran informed the 
examiner that he left because of his back problems, but at 
other times the veteran indicated that it was because of a 
lack of work at the factory.

The August 1993 joint motion for remand proposed by the 
veteran's attorney and the VA General Counsel, and adopted by 
the Court, cited several deficiencies in the Board's July 
1992 decision.  Initially, the joint motion noted that the 
claims files contained evidence that the veteran was involved 
in a motor vehicle accident in 1977, and that the Board did 
not discuss this matter.  While the evidence in question 
pertains to an injury approximately 9 years after service, 
the Board will address this evidence as directed.

The Court has held that when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  The Board is thus ascribing 
any current level of disability to the in-service shell 
fragment wound.

That joint motion also cited as a deficiency in the Board's 
July 1992 decision the absence of Social Security 
Administration records surrounding the veteran's claim for 
benefits from that agency.  An August 1993 determination from 
the Social Security Administration found that the veteran was 
not disabled under their regulatory scheme, and the veteran 
stated in his March 2001 hearing before the undersigned that 
he was not receiving any form of Social Security 
Administration payments.  

Finally, the joint motion cited the absence of Dr. C. J. G.'s 
treatment records as another critical deficiency in the July 
1992 Board decision.  In November 1994, the veteran informed 
the RO that Dr. G had retired, and that he and his records 
were unobtainable.  The veteran enclosed photocopies of all 
treatment records that were obtainable.  A development letter 
from the RO to Dr. G was returned as undeliverable in 
November 1994.  "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Further action here is not warranted.

Records obtained as a result of that joint motion include an 
examination conducted in July 1993 for determining Social 
Security Administration benefits by P. A. H., M.D., of St. 
Louis.  The veteran's back had limited range of motion, with 
no tenderness or muscle spasm.  A scar was noted in the back.  

Other records obtained include treatment records from Ford 
Motor Company dated in the early 1990s.  A February 1993 
record, signed by Dr. G, noted that the veteran's back 
problems, per the veteran's history, dated to the in-service 
wounding.

A March 1994 examination report conducted for the benefit of 
the veteran's employer by an occupational therapist (D. C.), 
at Barnes Care of St. Louis noted that the veteran had worn a 
back brace only two or three times since it was first given 
to him in December 1992.  Flexion of the back was limited to 
45 degrees because of obvious tension around the wound and 
scar.  The veteran was able to maintain good back position 
while squatting.

As noted in the Introduction to this decision, a Board 
decision in January 1996 denied an evaluation in excess of 10 
percent for the veteran's service-connected residuals of a 
shell fragment wound of the thoracic spine region.  The 
veteran  appealed the decision to the Court, and in July 
1997, the Court granted another joint motion proposed by the 
parties and vacated the Board's January 1996 decision.  The 
central point in the most recent Court remand was an Esteban 
analysis.  In Esteban, the veteran sought separate ratings 
for three facial problems or residuals of an injury to the 
right side of the face, including disfiguring scars, painful 
scars, and facial muscle damage resulting in problems with 
mastication.  The Court held that the critical element is 
that none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions, and that if the 
various symptoms are distinct and separate, separate 
evaluations do not violate the prohibition against 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); see 
also 38 C.F.R. § 4.14.

The joint motion also cited as a critical failure of the 
Board's January 1996 decision an absence of analysis of why a 
moderately severe muscle injury was not found, particularly 
in light of the fact that the veteran's wound was debrided 
during service.  The joint motion also requested additional 
findings pertaining to the veteran's limited activity and 
painful scar.  Finally, the joint motion noted that the 
schedular criteria used to evaluate muscle injuries had 
changed during the course of the claim, and further 
adjudication under the more favorable criteria was requested.

In December 1997, the Board remanded the claim for further 
development.  In May 1998, the veteran was provided another 
VA examination, by a different examiner than that who 
provided the July 1993 examination.  This examiner also 
stated that the veteran's history was difficult to elicit.  
The veteran stated that he has had back pain since the 1966 
injury, but then he stated that since 1990 his back pain had 
radiated into his neck, arms and legs secondary to the scar.  
The veteran conceded that the scar itself is not tender to 
palpation all the time.  Objectively, the examiner stated 
that the scar was not tender to palpation, nor was it 
inflamed.  There was relatively free range of motion of the 
thoracic and even the lumbar areas.  While there was some 
muscle hypertrophy or mild muscle spasm in the left thoracic 
paraspinous area, there was no evidence of fascial defects, 
muscle atrophy or impaired tone.  There was no loss of power 
or lowered fatigue pain, although he could only flex forward 
45 degrees, when he had pain in his lumbar, but not thoracic, 
spine.  

A June 1998 rating decision granted a 20 percent evaluation 
for the veteran's shell fragment wound, effective June 28, 
1990.  The RO rating decision found that the veteran's shell 
fragment wound was moderately severe in disability, as 
contemplated in the VA rating schedule.  The RO cited 
functional effects of pain, the presence of muscle spasm, and 
long-standing complaints of mid-back pain warranted a 20 
percent evaluation under Diagnostic Code 5320.  However, that 
rating decision continued, in the absence of a painful scar, 
a separate 10 percent rating was not warranted.  As this is 
not the highest evaluation available under the rating 
schedule, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Additional VA treatment records have been obtained.  An EMG 
report from November 1996 showed active, ongoing denervation.  
A July 1997 entry into VA treatment records showed that a VA 
clinician believed that the veteran's mid-back pain was 
attributable to his shell fragment wound.  The veteran began 
water therapy for his back in March 1999.

The veteran was again provided a VA examination in April 
1999.  By this time the veteran was using muscle relaxants 
and pain medication for his shell fragment wound, but only 
once or twice a month.  The examiner described the veteran as 
in no distress, and he walked without a limp.  There was 
normal alignment in the thoracic spine.  Flexion strength was 
5/5.  There was no tenderness in the thoracic or lumbar spine 
areas.  There was no adherence of the scar to the underlying 
muscle, and there was no tenderness to the scar.  There was 
no edema or keloid formation, nor was there abnormal 
coloration.  Sensation testing showed a slight decrease to 
pinprick just distal to or below the scar.  The examiner 
stated that there was decreased strength in left lateral 
bending and a lowered fatigue pain threshold.  Referencing an 
earlier MRI, there was left erector spinae muscle atrophy, 
which the examiner stated correspondence with physical 
examination plus history.  In an addendum from later in the 
month, the examiner stated that X-rays of the thoracic spine 
showed no evidence of retained fragments, and in another 
addendum dated in May, the examiner stated that the veteran's 
muscle disability attributable to his thoracic spine was 
moderate.

The veteran was afforded his most recent VA examination in 
December 1999.  The veteran reported using medication for 
back muscle spasm and that he was using aquatic therapy for 
relief as well.  Objectively, the veteran appeared in good 
health and in no acute distress.  There was no edema noted in 
the spine, and deep tendon reflexes were 1/4 in the knees and 
ankles.  There was weakness in the thoracic muscles, and the 
area of the wound was positive for muscle spasm, to the left 
of the thoracic spine.  Referencing a May 1998 MRI report, 
the examiner stated that there was atrophy of the left back 
muscles.  As with other, more recent VA examinations, this 
examiner stated that there was no evidence of tenderness, 
pain, ulceration or skin breakdown shown.

The veteran was provided a hearing in Washington, D.C. before 
the undersigned Member of the Board in March 2001.  The 
veteran related how he was injured in Vietnam, and he 
described his scar as painful.  He also stated that it bulged 
with activity.  The veteran testified that he had seen a 
private physician who had him performing strengthening 
exercises for the back.  Finally, the veteran testified that 
he had pain that radiated into his extremities.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000). 

The second joint motion approved by the Court noted that the 
VA rephrased the rating schedule for rating the severity of 
muscle injuries, including those resulting from shell 
fragment wounds.  See 62 Fed. Reg. 30235 (1997).  Ultimately, 
however, the revised rating schedule did not make substantive 
changes in the diagnostic criteria used to evaluate muscle 
injuries.

As noted above, the RO found that the veteran's shell 
fragment wound to his thoracic spine is moderately severe in 
degree under Diagnostic Code 5320, which evaluates damage to 
Muscle Group XX.  A moderately severe injury to a muscle must 
be a through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  A history post-wounding of prolonged 
hospitalization in service for treatment, and a record of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, and if present, evidence of inability to 
keep up with work requirements must be shown.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A severe injury to a muscle must also be a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or with a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  A history, such as 
that given for a moderately severe injury, but in an 
aggravated form, must also be shown, and objectively, there 
must be extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  Muscles must swell and harden 
abnormally in contraction, and palpation would show loss of 
deep fascia or muscle substance.  Atrophy of muscle groups 
not in the tract of the missile is also evidence of a severe 
muscle wound.  X-rays may show multiple scattered foreign 
bodies indicating a spread of intermuscular trauma and 
explosive effect of the missile.  There must be severe 
impairment of function.  Electrodiagnostic tests must show 
diminished muscle excitability.  Id.

As discussed above, the Court has held that in addition to a 
rating of an underlying muscle disability, a separate rating 
can be made for scars.  Esteban, 6 Vet. App. 259.  
Superficial scars that are poorly nourished, with repeated 
ulceration, and scars that are tender and painful on 
objective observation warrant a 10 percent evaluation under 
Diagnostic Codes 7803 and 7804, respectively.  Other scars 
can be rated on limitation of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess 
of 20 percent for the veteran's residuals of a shell fragment 
wound of the mid back region with Muscle Group XX 
involvement.  The medical evidence shows no more than 
moderately severe injury or disability of the affected muscle 
group (XX), within the meaning of 38 C.F.R. § 4.56(c).  The 
most consistent and recent evidence in this claim does not 
reflect adherence of the scar to the underlying muscle.  
During the course of this decade-long claim, the veteran's 
shell fragment wound has not been manifested by edema, keloid 
formation, or abnormal coloration, nor is there any 
indication in the historical record of extensive ragged, 
depressed, and adherent scars.  The injury was not a through 
and through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or with a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts or 
intermuscular binding.

The most recent X-rays do not show retention of shell 
fragments in the mid back region.  At the time of an April 
1999 examination, the veteran's flexion strength was 5/5.   
The veteran has consistently shown an ability to walk without 
a limp, and there has never been fascial defects.  Some 
localized atrophy in the mid-back region is apparent, and 
such is consistent with a lack of use as a result of pain.  
However, this is contemplated in a moderately severe muscle 
injury, which takes into account   cardinal signs and 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Moreover, there is no evidence of atrophy in a group of 
muscles not in the track of the missile.  In addition, while 
the wound was debrided during service, that debridement was 
not extensive, and service medical records do not show 
prolonged infection. 

The Board concedes that an EMG report from November 1996 
showed active, ongoing denervation, and there is some 
evidence of atrophy.  However, weighed against this are the 
above findings, including a lack of adhesions, and strength 
that was described as 5/5, which is clearly not consistent 
with severe impairment of function.  Ultimately, the 
veteran's disability picture more nearly approximates the 
criteria for a moderately severe injury, and a finding of a 
severe muscle injury is not warranted.  As such, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  

The Court has held that pain on use is also a factor in 
evaluating a disability in which range of motion is used to 
evaluate a disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the diagnostic criteria that 
evaluate muscle injuries incorporate pain on use as a 
specific criterion, as a cardinal sign and symptom of muscle 
disability in 38 C.F.R. § 4.56(c).

The Board also finds that a separate evaluation for a tender 
or painful scar is not warranted.  The most recent evidence 
shows that the scar is neither tender nor painful, and other 
than a single episode in 1992, there has been no evidence of 
ulceration of the scar.  While the veteran has testified that 
his scar is painful, the rating criteria provide that a 
tender or painful scar must be objectively demonstrated, and 
a subjective complaint is insufficient to find that a 
separate evaluation is warranted.

As cited by the first joint motion, there is evidence of a 
post-service motor vehicle accident, and there is some 
evidence in the claims files that the veteran also injured 
his back in a workplace injury.  In any event, the Board has 
attributed all current back findings, such as pain and loss 
of motion, to the shell fragment wound.  The limitation of 
motion of the thoracolumbar spine that has been shown is no 
more than moderate in degree.  Accordingly, an alternative 
rating in excess of 20 percent under 38 C.F.R. § 4.71a, Code 
5292 is not warranted.

The veteran's attorney has also argued that service 
connection for the veteran's scar is protected under 
38 C.F.R. § 3.957.  Indeed, service connection for residuals 
from the shell fragment wound, to include a scar is 
protected, which is not in dispute.  As noted in 38 C.F.R. 
§ 4.1, over a period of many years, a veteran's disability 
claim may require re-rating in accordance with changes in his 
physical condition.  In granting a 20 percent evaluation 
under a different diagnostic code, the RO did not sever 
service connection for the shell fragment wound scar, but 
merely re-rated the disability under a more appropriate code 
provision.  The criteria for rating muscle injuries incudes 
scars (see 38 C.F.R. § 4.56); as noted above, as the 
preponderance of the evidence is against a finding of a 
tender or painful scar by objective demonstration, a separate 
compensable rating for a scar is not warranted. 

The question of whether a referral for an extraschedular 
rating, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000), will be addressed in the remand below.
II.  CUE Claim

As noted above, range of motion of the back was characterized 
as completely normal, without complaint, at the time of the 
October 1968 orthopedic examination.  The orthopedic examiner 
stated that there was no functional impairment of the back.  
The neurological examiner found no neurological deficits at 
the time of that portion of the examination.

Based upon service medical records and the October 1968 VA 
examination, the RO granted service connection for a shell 
fragment wound scar in the thoracic spine region in a 
December 1968 rating decision.  That rating decision granted 
a 10 percent evaluation under Diagnostic Code 7805.  The 
veteran was informed of that decision in December 1968.  The 
veteran did not appeal that rating decision, and hence, it is 
final and not subject to revision on the same factual basis 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105 (a) (2000).

In a November 1995 hearing before the Board, the veteran 
asserted that the December 1968 rating decision contained 
clear and unmistakable error (CUE) in failing to address and 
evaluate an underlying muscle injury.  In a January 1996 
Board decision, the Board referred this issue to the RO for 
initial adjudication, which was performed in a June 1998 
rating decision.  In a March 1999 notice of disagreement, the 
veteran again argued that the December 1968 rating contained 
CUE by not finding that Muscle Group XX was 40 percent 
disabling.

After several Board decisions and two joint motions for 
remand approved by the Court, a June 1998 rating decision 
granted a 20 percent evaluation for residuals of a shell 
fragment wound of the thoracic spine, with Muscle Group XX 
involvement,  under 38 C.F.R. § 4.73, Diagnostic Code 5320.  
This evaluation was a replacement for the 10 percent 
evaluation assigned initially under Diagnostic Code 7805.

The veteran's attorney continued with the underlying argument 
in a March 2001 hearing before the undersigned Member of the 
Board.  The attorney argued that the rating board was 
required to assign two separate ratings at the time of the 
December 1968 rating decision, one rating for the scar, the 
other for the underlying muscle damage.  Finally, the 
veteran's attorney stated that the underlying facts and law 
have remained substantially the same since the time of the 
December 1968 rating decision.

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).  However, a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior unappealed rating decision.  Damrel 
v. Brown, 6 Vet. App. 242, 245-246 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  Moreover, CUE is 
narrowly defined and is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The December 16, 1968 rating decision rated the veteran's 
residuals of a shell fragment wound of the back under 
38 C.F.R. § 4.118, Code 7805 (rating on limitation of part 
affected).  The service medical records show that the veteran 
sustained a shell fragment wound of the thoracic spine area 
in November 1966 during service in Vietnam when a Claymore 
mine exploded, resulting in a penetrating fragment wound of 
the back with perforation of the spinous process of the 
thoracic vertebra.  The wound was debrided shortly 
thereafter.  Subsequent in-service clinical findings included 
a muscle defect and bulging.  It was also reported in a 
follow-up clinic note in January 1967 that the veteran's scar 
in the thoracic region was well healed and not tender.  The 
history of the injury was noted on the report of separation 
examination; it was specifically noted on the Report of 
Medical History form that the shrapnel injury was superficial 
and that there were no residuals, and the veteran had no 
complaints relating to the injury.  It was reported upon 
clinical examination at that time that the veteran had a scar 
in the left lumbar area; there were no other abnormal 
findings noted, to include a tender scar or a scar manifested 
by functional limitation.  Examination of the spine at that 
time was normal.  The post-service VA orthopedic examination 
in October 1968 described the scar and noted some slight 
edema and slight depression without adherence, but the scar 
was reported as well healed and there was no indication of 
tenderness.  Range of motion of the back was normal.  A VA 
neurological examination in October 1968 noted some localized 
hyperesthesia, along with some muscle spasms and atrophy but 
no tenderness about the scar or functional limitation 
secondary to the scar.  

The December 16, 1968 rating decision rated the veteran's 
residuals of a shell fragment wound of the back on the basis 
of a scar with limitation of function.  The RO erred in 
failing to rate the disability on the basis of muscle damage.  
As the veteran sustained a penetrating fragment wound of the 
back with perforation of the spinous process of the thoracic 
vertebra, and the wound required debridement, the injury 
would have been more appropriately rated under the affected 
muscle injury code (38 C.F.R. § 4.73. Code 5320).  See 
38 C.F.R. § 4.56.  However, such a rating would not have 
manifestly changed the outcome of the decision because the 
evidence on file at the time of the 1968 RO decision did not 
show more than moderate muscle damage to the affected Muscle 
Group in the thoracic spine region.  Id.  Under these 
circumstances, a rating in excess of 10 percent was not 
warranted under the muscle injury code.  Moreover, the 
separation and post-service VA examinations did not show a 
tender or painful scar by objective demonstration, and there 
was ample evidence to show that the shell fragment wound scar 
was not manifested by limitation of motion of the 
thoracolumbar spine or other function impairment sufficient 
to warrant a compensable rating.  Accordingly, it was not 
undebatable that the scar and muscle damage warranted 
separate ratings, as the regulations pertaining to muscle 
injuries included scars.  While it was apparent that the 
shell fragment wound resulted in muscle damage to a degree 
that was consistent with the 10 percent rating, it is clearly 
not undebatable the scar warranted a separate compensable 
rating.  In fact, overwhelming weight of the evidence showed 
that the scar was not tender so as to support a 10 percent 
rating under 38 C.F.R. § 4.118, Code 7804, there was no 
indication of ulceration, nor was there any post-service 
evidence of limitation of function (i.e., back motion) 
secondary to the scar (Code 7805).  Such a scar is 
contemplated in the regulations pertaining to rating muscle 
injuries.  See 38 C.F.R. § 4.56.  Simply stated, while the 
injury in question would have been more appropriately rated 
under the criteria for rating muscle injuries, the result 
would not have been manifestly different because the 
appropriate rating for the residuals of the muscle injury, to 
include a scar, would have been 10 percent.  


ORDER

An evaluation in excess of 20 percent for the veteran's shell 
fragment wound to Muscle Group XX is denied.

The claim of clear and unmistakable error in a December 16, 
1968 rating decision that granted service connection and 
assigned a 10 percent rating for a shell fragment would scar 
of the thoracic spine region is denied.


REMAND

The veteran is seeking a total rating based upon individual 
unemployability due to service-connected disabilities.  A 
total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Further, multiple injuries incurred in action, or the result 
of a common etiology, are to be considered a single 
disability.  38 C.F.R. § 4.16(a).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's two service connected disabilities are 
residuals of a shell fragment wound of the thoracic spine 
region, with Muscle Group XX involvement, rated 20 percent; 
and a lumbosacral strain, rated 10 percent, for a combined 
rating of 30 percent.  38 C.F.R. § 4.25.  This does not meet 
the initial threshold requirements for a total rating, but an 
extraschedular evaluation may still be available.

The veteran testified at his March 2001 hearing that he left 
his last employer, Ford Motor Company, as a result of his 
service-connected back disorder.  A February 1999 entry into 
VA treatment records reflects the VA clinician's opinion that 
the veteran's disabilities precluded physical labor.

The veteran's employment records have not been obtained 
during the course of this claim.  The Board finds that these 
records may assist the veteran in the development of his 
claim for a total rating. 

It is also the Board's judgment that any employment records 
that may be obtained would be relevant to the question of 
whether a referral for an extraschedular rating, under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), is warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

Accordingly, this claim must be REMANDED for the following:

1.  After obtaining any necessary 
authorization and consent, the RO is 
requested to obtain the veteran's 
personnel file relating to his employment 
with and retirement from the Ford Motor 
Company.

2.  The RO is also asked to review the 
claims file and ensure that all 
development action deemed necessary as a 
result of the Act is completed with 
respect to the veteran's claim for a 
total rating.

3.  Thereafter, the RO must reajudicate 
the claim for a total compensation rating 
based on individual unemployability and, 
if the claim is denied, determine whether 
a referral for an extraschedular rating 
for the veteran's service-connected 
residuals of a shell fragment wound of 
the thoracic spine region with Muscle 
Group XX involvement is warranted.  
Unless the benefits sought are granted in 
full, the veteran and his representative 
are to be furnished a supplemental 
statement of the case, and be afforded 
the appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



